              Case 2:20-sw-01154-DB Document 4 Filed 03/08/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney                                            FILED
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814                                                       Mar 08, 2021
 4 Telephone: (916) 554-2700
                                                                           CLERK, U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE SEARCH OF 2224            CASE NO.: 2:20-SW-01154-DB
     EAST LAFAYETTE STREET, STOCKTON,
11   CALIFORNIA                                     [PROPOSED] ORDER TO UNSEAL SEARCH
                                                    WARRANT AND SEARCH WARRANT
12                                                  AFFIDAVIT

13

14         Upon application of the United States of America and good cause having been shown,

15         IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

16

17   Dated:    March 8, 2021
                                                      The Honorable Jeremy D. Peterson
18                                                    UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
